Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 4 -7 are rejected under 35 U.S.C. 103 as being patentable over Sakamoto (US20090097692A1) in view of Franklin (8934228). 

As to Claim 1, Sakamoto teaches a screen sounding device ( Screen speaker system 10, abstract), comprising: a frame ( housing 14  constructed of back plates 15 and frame member 16 surrounding the back plate 15, [0038], Figures 4-11) ; a screen ( screen 12, [0037]) installed on the frame ( The screen 12 is installed in a form of being ; a driving device( drive unit 50) arranged between the frame and the screen for driving the screen to vibrate for generating sound (the drive unit 50 which vibrates the screen 12, the magnetic circuit 30 which constructs the drive unit 50. See at least [0037]. Regarding the following: the driving device comprising: a magnetic circuit system   fixed on the screen; an electromagnet fixed on the frame for driving the magnetic circuit system to vibrate, the magnetic circuit system including a magnet arranged around the electromagnet and a magnetic frame having a top wall fixing the screen, a bottom wall arranged opposite to the top wall and a side wall connecting the top wall to the bottom wall for fixing the magnet; wherein the screen sounding device further includes an elastic connector connecting the magnetic circuit system and the electromagnet, and the magnet is fixed on the side wall and facing a side surface of the electromagnet, Sakamoto teaches an electromagnet fixed on the frame for driving the magnetic circuit system to vibrate, the magnetic circuit system including a magnet arranged around the electromagnet and a magnetic frame having a top wall fixing the screen, a bottom wall arranged opposite to the top wall and a side wall connecting the top wall to the bottom wall for fixing the magnet, Sakamoto teaches  the drive unit 50 which has a magnetic circuit 30 and the voice coil 52 is adopted as a drive unit for making a screen driven, and a magnetic circuit housing 40 for holding the magnetic circuit 30 is adopted as a housing. [0037], Figures 3A, 3B, 11, [0045] teaches the magnetic circuit housing 40 is a support for arranging the magnetic circuit 30 to its inside, and holding the magnetic circuit 30 concerned to the housing 14. In addition, the magnetic circuit housing 40 is the driving device comprising: a magnetic circuit system   fixed on the screen... and the magnetic circuit system including a magnet arranged around the electromagnet and a magnetic frame having a top wall fixing the screen, a bottom wall arranged opposite to the top wall and a side wall connecting the top wall to the bottom wall for fixing the magnet. However, Franklin in related field (Speaker device) teaches on Figure 8As shown in FIG. 8, speaker structure 48 may be driven by a transducer such as transducer 50. In the example of FIG. 8, transducer 50 may be formed from one or more central sets of coils 42 surrounded by a magnet such as magnet 40. In some arrangements, inner portion 44 of coils 42 may also contain a magnet structure (e.g., coils 42 may surround a magnet structure). Magnet structures that are formed within inner portion 44 of coils 42 may be formed as an integral part of outer magnet 40 (e.g., may be joined above and/or below coils 42) or may be a separate magnet structure. If desired, inner portion 44 of coils 42 may be free of magnet structures. As with the transducer of FIG. 7, transducer 50 of FIG. 8 may be configured to receive electrical audio signal input from circuitry in wherein the screen sounding device further includes an elastic connector connecting the magnetic circuit system and the electromagnet, and the magnet is fixed on the side wall and facing a side surface of the electromagnet, Franklin teaches a support structure 46 that may be formed of layer of foam interposed between layers of stiffening structure, thus teaching elastic connector as support structure 46 connecting magnetic circuit system 40 and electromagnet 42, Figure 8 and See at least col. 7 lines 18-25. Franklin further teaches the speaker 48 is provided with a sealed enclosure that does not have a port, thus teaching the magnet 40 faces a side of electromagnet 42 and is fixed to a side wall of sealed enclosure surrounding the speaker 48. See at least col. 7 lines 1-5 and col. 9 lines 27-31.


As to Claim 4, Sakamoto in view of Franklin teaches the limitations of Claim 1, and wherein the magnet magnetizes along a vibration direction of the screen, Franklin teaches as with the transducer of FIG. 7, transducer 50 of FIG. 8 may be configured to receive electrical audio signal input from circuitry in device 10 and to convert the electrical signal into sound. As current passes through coils 42, a magnetic field is produced. The magnetic field produced by coils 42 interacts with the constant magnetic field produced by permanent magnet 40. The interaction of the electromagnet with the constant magnetic field will create a magnetic force between coils 42 and magnet 40 (e.g., an attractive or repulsive force). When the current flowing through coils 42 changes direction, the polarity of the variable electromagnet (and thus the direction of magnetic force) is reversed. Coils 42 may be pushed back and forth (along the z-axis) by the varying magnetic force as the current in coils 42 alternates directions. See at least col. 8 lines 60-68 and col. 9 lines 1-15.
As to Claim 5, Sakamoto in view of Franklin teaches the limitations of Claim 1, and wherein the magnet is an integrated ring, (the ring-like magnet 32 is made to be inserted into the cylindrical section 31d, Sakamoto on [0044].)

As to Claim 6, Sakamoto in view of Franklin teaches the limitations of Claim 1, and including a plurality of magnets (40, Figure 8 Franklin), wherein the plurality of magnets are distributed evenly surrounding the electromagnet (42, Figure 8 Franklin) 
As to Claim 7, Sakamoto in view of Franklin teaches the limitations of Claim 1, and wherein the top wall, the side wall and the bottom wall are integrally formed, Sakamoto teaches on [0044] The magnetic circuit 30 is constructed of a holder 31 and a magnet 32 used as a magnetic generation device, as illustrated in FIG. 3(a). The holder 31 is constructed of a mounting holder 31a and a holding holder 31b. In addition, the mounting holder 31a and the holding holder 31b are illustrated as 31 (31a) and 31 (31b) in the figure, respectively. As illustrated in FIG. 3(a), the mounting holder 31a is formed so that a cylindrical section 31d may project toward a lower part in FIG. 3(a) from a center of a blind disc-like bottom 31c. In addition, the holding holder 31b has a shape of having a round hole 31e with the size that the cylindrical section 31d can be inserted into a center of the disc. Then, the ring-like magnet 32 is made to be inserted into the cylindrical section 31d, and the holding holder 31b is made to be inserted into the cylindrical section 31d of the mounting holder 31 from its lower part to latch the magnet 32 to the bottom 31c of the mounting holder 31a. Thus, Sakamoto teaches the top wall 31c and bottom wall 30d are integrally formed as shown on Figure 3A. 
2.	Claim 8 is rejected under 35 U.S.C. 103 as being patentable over Sakamoto (US20090097692A1) in view of Franklin (8934228) in further view of Riko ( US 4015227).  

As to Claim 8, Sakamoto in view of Franklin teaches the limitations of Claim 1 but does not explicitly teach wherein the top wall, the side wall, and the bottom wall are separately formed, and the top wall, the side wall and the bottom wall are welded and fixed with each other. However, separating the walls and using a well-known technique for bonding the walls together is a design option and is well-known in the art. Riko in related field (electromagnet) teaches various parts of the electromagnet are fixed to each other by welding or bonding. See at least col. 7 lines 67-69 and col. 8 lines 1-15. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a well-known technique to bond the various parts of the electromagnet since bonding separate parts instead of a continuous piece of electromagnet gives an option of adjusting the pieces with respect to the electromagnet housing. See at least Sakamoto on [0045].    

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GB677225 teaches an electromagnet for use in sound reproduction devices.
Saito (US 5528697) teaches an integrated sound generator/vibrator has a higher frequency responsive sound producing body and a low frequency responsive vibrating body which may be operated simultaneously or separately. In one embodiment, a pole piece is anchored to the center of a spring body, and armatures are fastened to the center of a compliant diaphragm facing the pole piece. Magnets and excitation coils are fastened in a case to surround the pole piece. In another embodiment, a voice coil is 
Du et.al (US 10932060) teaches a screen component includes a screen body and at least one vibration assembly. The vibration assembly includes a movable member made from a giant magnetostrictive material and at least one coil surrounding the movable member, and the movable member is partially attached to the screen body. The at least one coil forms a magnetic field when the coil is supplied with an input current. The movable member deforms under the effect of the magnetic field. The magnetic field changes according to a change in parameter of the input current. A deformation amount of the movable member changes according to the change in magnetic field of the coil to drive the screen body to vibrate to output corresponding sound information by the screen component. See at least abstract. 

Allowable Subject Matter
Claims 2, 3, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651